Case 6:20-cv-00581-JDK-KNM Document 71 Filed 09/01/21 Page 1 of 3 PageID #: 548




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                            §
MARSHALL RAY PARTAIN,                       §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §    Case No. 6:20-cv-581-JDK-KNM
                                            §
THOMAS KILLMAN, et al.,                     §
                                            §
      Defendants.                           §
                                            §

        ORDER ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Marshall Ray Partain, a former Texas Department of Criminal

 Justice inmate proceeding pro se, filed this civil rights lawsuit pursuant to 42 U.S.C.

 § 1983. The case was referred to United States Magistrate Judge K. Nicole Mitchell

 for findings of fact, conclusions of law, and recommendations for disposition.

       Before the Court are Plaintiff and Defendants Thomas Killman, Rudy Wilson,

 Andre Oliver, and Brandi Ferguson’s joint motion to withdraw Plaintiff’s pending

 motion to amend his complaint (Docket No. 62) and Plaintiff and Defendants

 Killman, Wilson, Oliver, and Ferguson’s joint motion to dismiss pursuant to Federal

 Rule of Civil Procedure 41(a)(2) (Docket No. 63). On July 16, 2021, Judge Mitchell

 issued a Report recommending that the Court grant the parties’ joint motion to

 withdraw (Docket No. 62) and joint motion to dismiss (Docket No. 63). No objections

 to that Report have been filed.




                                           1
Case 6:20-cv-00581-JDK-KNM Document 71 Filed 09/01/21 Page 2 of 3 PageID #: 549




       This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

 superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

 file objections from ten to fourteen days).

       Here, no party objected in the prescribed period. The Court therefore reviews

 the Magistrate Judge’s findings for clear error or abuse of discretion and reviews his

 legal conclusions to determine whether they are contrary to law. See United States

 v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S. 918 (1989)

 (holding that, if no objections to a Magistrate Judge’s Report are filed, the standard

 of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and the record in this case,

 the Court finds no clear error or abuse of discretion and no conclusions contrary to

 law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

 United States Magistrate Judge (Docket No. 65) as the findings of this Court. It is

 therefore ORDERED that the joint motion to dismiss (Docket No. 63) is GRANTED.

 Plaintiff’s claims against Defendants Killman, Ferguson, Oliver, and Wilson are

 DISMISSED with prejudice.         Moreover, the joint motion to withdraw (Docket

 NO. 62) is GRANTED.         Plaintiff’s motion to amend (Docket No. 50) is hereby

 withdrawn as requested by the parties.




                                               2
Case 6:20-cv-00581-JDK-KNM Document 71 Filed 09/01/21 Page 3 of 3 PageID #: 550



          So ORDERED and SIGNED this 1st      day of September, 2021.



                                          ___________________________________
                                          JEREMY D. KERNODLE
                                          UNITED STATES DISTRICT JUDGE




                                      3
